Citation Nr: 1205209	
Decision Date: 02/10/12    Archive Date: 02/23/12

DOCKET NO.  06-36 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for hypertension.


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1968 to March 1970, including service in the Republic of Vietnam, for which he was awarded the Purple Heart Medal and the Combat Infantryman Badge.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in March 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The claim was previously before the Board in December 2009, when it was remanded for further development to include obtaining a VA medical opinion.  As the Board deemed the VA medical opinion inadequate, in August 2011, the Board sought an advisory opinion from the Veterans Health Administration (VHA) on the questions of whether the Veteran's current hypertension was a consequence of a childhood episode of glomerulonephritis or whether the documented instances of elevated blood pressure readings in service were related to the post-service hypertension.  The VHA opinion was received in January 2012.  As the VHA opinion is favorable to the Veteran, the Board is deciding the claim without the 60-day period for review and comment by the Veteran and his representative.   

Inasmuch as the VHA opinion was responsive to the Board's request that was sought in the Remand, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998). 


FINDING OF FACT

The Veteran's current diagnosis of hypertension is directly related to the elevated blood pressure readings in service.





CONCLUSION OF LAW

Hypertension was incurred in service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  The VCAA applies to the instant claim.  As the claim is granted, further discussion about VCAA compliance is not necessary.


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110. 

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for hypertension, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309. 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).



The showing of a chronic disease in service requires a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Facts

The service treatment records show that on entrance examination the Veteran gave a history of glomerulonephritis with hypertension in childhood, which was not considered disqualifying.  On physical examination, the blood pressure reading was 134/70.  In service in September 1968, the Veteran gave a history which included nephritis with hypertension.  His blood pressure was 138/70.  In October 1969, the Veteran was seen in an emergency room after passing out.  He gave a history which included nephritis at age 12 without known residuals.  The blood pressure readings taken at the time were 170/112 and 150/90.  The impression was hypertension and the Veteran was scheduled for a hypertensive work-up.  Two days later, his blood pressure was 130/80.  

Later in October 1969, the Veteran was hospitalized for revision of a neck scar.  During the hospitalization, the Veteran was intermittently hypertensive.  His blood pressure readings were 140/70, 130/90, and 140/100.  An ECG was within normal limits and showed a clinical impression of sporadic hypertension.  On an internal medicine consultation, the impression was essential labile hypertension.  




It was noted that the Veteran did not need treatment, but his blood pressure was to be monitored.  At discharged from the hospital, the Veteran was instructed to return to the hypertensive clinic.  There are no other relevant entries in service.  

On service separation examination in January 1970, the Veteran gave a history of high blood pressure and the examiner noted that high blood pressure had recently been found.  On physical examination, the Veteran's blood pressure was 140/86 and hypertension was not noted in the summary of defects and diagnoses on the report of separation examination.

After service, on the initial VA examination in April 1970, the VA examiner reported that there was no present indication of hypertension as the findings were within the normal range and the Veteran was not taking any medication for heart disease or for blood pressure.  The blood pressure reading was 132/88.  

In October and November 1976, a private physician reported that the Veteran had elevated blood pressure of 180/120 and that the Veteran was on hypertensive medication.  A private medical record in October 1980, indicated that the Veteran had glomerulonephritis at the age of 12, was treated, cured, and there has been no recurrence.  

In February 2010, a VA physician stated that there was no indication of aggravation of the Veteran's glomerulonephritis resulting in hypertension while he was on active duty.  The VA physician stated that as there was no evidence of the definitive date of diagnosis of hypertension and the initial prescription of medication an opinion regarding the relationship between the findings in service and the current diagnosis could not be made without resorting to speculation.  

On review, the Board deemed the opinion inadequate as the VA examiner did not address the pertinent in-service findings to include an impression of hypertension and elevated blood pressure readings of 170/112 and 150/90.



In August 2011, the Board sought a VHA expert medical opinion from a cardiologist.  The VHA expert was asked to address whether the in-service elevated blood pressure readings were a manifestation of the pre-existing glomerulonephritis with hypertension without known residuals, at age 12, and if so, if the elevated readings a sign of natural progression on the kidney disease or a sign of aggravation of the pre-existing kidney disease; alternatively, the Board asked whether the in-service elevated blood pressure readings were a manifestation of hypertension as a separate disease process, and, if so, whether hypertension after service was related to the in-service elevated blood pressure readings. 

The VHA opinion, received in January 2012, was provided by a physician who is Board Certified in cardiology.  The VHA cardiologist, after thoroughly reviewing the medical evidence, stated that the Veteran's glomerulonephritis and hypertension at age 12 was of a type with an excellent prognosis for full recovery and that all evidence suggested that the condition did fully resolve.  The VHA cardiologist explained that a continued presentation of hypertension with progressive renal deterioration was seen in the chronic form of glomerulonephritis, whereas the acute phase was manifested by resolution of hypertension and renal dysfunction.  

The VHA cardiologist stated that in the Veteran's case blood pressure on entrance was not hypertensive and there was no evidence of renal dysfunction.  The VHA cardiologist stated that only after 18 months of military service did hypertension first begin to appear in the medical records.  As such, the VHA cardiologist stated that the elevated blood pressure readings represented a separate disease process and that the Veteran's current persistent hypertension after service was definitely related to the disease process that began in service.








Analysis

The service treatment records show that on several occasions in service the Veteran was shown to have elevated blood pressure and his separation examination report mentioned recent high blood pressure without providing an actual diagnosis of hypertension.  After service, the initial VA examination stated that there was no evidence of hypertension and the Veteran's blood pressure was within normal range.  A diagnosis of hypertension with resulting prescription of medication occurred at some point between 1970 and 1976.  The Veteran continues to have hypertension and currently.  

As hypertension was not affirmatively shown in service under 38 C.F.R. § 3.303(a), as hypertension as chronic disease was not shown under 38 C.F.R. § 3.303(b), and as hypertension was not manifested to a compensable degree within one year of service under 38 C.F.R. §§ 3.307 and 3.309, the Board obtained an opinion from a VHA expert, a Board Certified cardiologist.  The VHA cardiologist expressed the opinion that the record of elevated blood pressure or labile hypertension in service represented the onset of a separate and distinct disease process, which was related to the post-service diagnosis of hypertension, apart from pre-existing glomerulonephritis with hypertension, which had resolved before the Veteran entered service.  

As the VHA cardiologist's opinion is favorable to the claim and as there is no competent and credible evidence against the claim. service connection is established under 38 C.F.R. § 3.303(d) (service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service).  

      (The Order follows on the next page.).






ORDER

Service connection for hypertension is granted.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


